Exhibit 10.2

 

THE TRADE DESK, INC.

2016 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

The Trade Desk, Inc. (the “Company”), pursuant to its 2016 Incentive Award Plan
(as may be amended from time to time, the “Plan”) hereby grants to the
individual listed below (the “Participant”), an award of restricted stock units
(the “RSUs”).  Each RSU represents the right to receive one (1) share of Class A
Common Stock, par value $0.000001 per share, of the Company (each, a “Share”) in
accordance with the terms and conditions hereof if applicable vesting conditions
are satisfied.  This award of RSUs is subject to all of the terms and conditions
set forth in this Restricted Stock Unit Grant Notice (the “Grant Notice”), the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (together,
the “Agreement”) and the Plan, each of which is incorporated herein by
reference.  Each RSU is hereby granted in tandem with a corresponding Dividend
Equivalent, as further described in the Agreement.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.

 

Participant:

 

[                          ]

 

 

 

Grant Date:

 

November 3, 2016

 

 

 

Total Number of RSUs:

 

[                          ]

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the RSUs will vest on November 15, 2017 (the
“Determination Date”), subject to and conditioned upon the Participant’s
continued status as a Service Provider through such date. Notwithstanding the
foregoing, if, prior to the full vesting (or forfeiture) of the RSUs, (i) a
Change in Control is consummated, the RSUs will vest in full upon such Change in
Control, or (ii) the Participant’s status as a Service Provider is terminated by
the Company without Cause, then, subject to and conditioned upon the
Participant’s timely execution and non-revocation a general release of claims in
the form prescribed by the Company (a “Release”) that becomes effective no later
than sixty (60) days following the Participant’s Termination of Service, the
RSUs will vest in full upon the effectiveness of the Release (and will,
following such Termination of Service, remain outstanding and eligible to vest
on such date if the Release has become effective and irrevocable).

 

 

 

Termination of RSUs and Dividend Equivalents:

 

All RSUs that have not become vested as of the date of the Participant’s
Termination of Service for any reason or, in the case of a Termination of
Service without Cause, as of the sixtieth (60th) day following such Termination
of Service (after taking into account any accelerated vesting that may occur in
connection with such Termination of Service, if any), and all Dividend
Equivalents associated with such RSUs (if any), in each case, will be
automatically forfeited by the Participant upon such Termination of Service (or,
in the case of a Termination of Service without Cause, upon the sixtieth (60th)
day following such Termination of Service if the underlying RSUs are forfeited
on such date), in any case, without payment of any consideration therefor.

 

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement.  The Participant has reviewed
this Agreement and the Plan in their entirety,

 

--------------------------------------------------------------------------------


 

has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Grant Notice, the
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or the Agreement.  In addition, by signing
below, the Participant also agrees that the Company may satisfy any withholding
obligations in accordance with Section 3.1 of this Agreement by withholding
Shares otherwise issuable to the Participant upon vesting of the RSUs, or, in
the Administrator’s sole discretion, by using any other method permitted by
Section 3.1 of the Agreement or Section 11.2 of the Plan. If the Participant is
either married or in a registered domestic partnership, his or her spouse or
registered domestic partner has signed the Consent of Spouse or Registered
Domestic Partner attached to this Grant Notice as Exhibit B.

 

THE TRADE DESK, INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to this Restricted Stock Unit Agreement (this “RSU Agreement”) and the
Restricted Stock Unit Grant Notice to which this RSU Agreement is attached (the
“Grant Notice”), the Company hereby grants to the Participant under the Plan a
number of RSUs indicated in the Grant Notice and their corresponding Dividend
Equivalents.

 

ARTICLE I.

 

GENERAL

 

1.1                               Plan Incorporated by Reference. 
Notwithstanding anything to the contrary anywhere else in this RSU Agreement,
the RSUs and tandem Dividend Equivalents granted hereby are subject to the
terms, definitions and provisions of the Plan, which is incorporated herein by
reference and which shall control in the event of any inconsistency between this
RSU Agreement and the Plan.

 

ARTICLE II.

 

TERMS AND CONDITIONS OF RSUS AND DIVIDEND EQUIVALENTS

 

2.1                               Grant of RSUs.  In consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Subsidiary and for other good and valuable consideration, effective as of
the Grant Date set forth in the Grant Notice, the Company hereby grants to the
Participant an award of RSUs, together with an equivalent number of tandem
Dividend Equivalents, upon the terms and conditions set forth in the Plan and
this RSU Agreement. In consideration of this grant of RSUs, the Participant
agrees to render faithful and efficient services to the Company or its
affiliates. Unless and until an RSU has vested in the manner set forth in the
Grant Notice, the Participant will have no right to receive any Shares or other
payment in respect of the RSUs.

 

2.2                               Vesting of RSUs. The RSUs shall vest and
become nonforfeitable, if at all, in accordance with the terms and conditions
set forth in the Grant Notice.

 

2.3                               Payment of RSUs.  RSUs that become vested and
nonforfeitable in accordance with the Grant Notice will be paid to the
Participant in Shares as soon as practicable after such RSUs vest, but in no
event later than sixty (60) days after the applicable vesting date (with the
actual payment date within such period determined by the Administrator). 
Subject to Section 3.1 hereof, the Company shall deliver to the Participant (or
any transferee permitted under Section 3.5 hereof) a number of Shares equal to
the number of RSUs that vest on the applicable vesting date (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Administrator in its sole discretion). 
Notwithstanding the foregoing, if Shares cannot be issued pursuant to Section
11.4 of the Plan (or any successor provision thereto) or are delayed under
Section 3.3 hereof, the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that Shares can be issued in accordance with such Section.

 

2.4                               Forfeiture and Termination of RSUs and
Dividend Equivalents.  The RSUs and Dividend Equivalents shall be subject to
forfeiture and termination as provided in the Grant Notice.

 

A-1

--------------------------------------------------------------------------------


 

2.5                               Dividend Equivalents.

 

(a)                                 Each RSU granted hereunder is hereby granted
in tandem with a corresponding Dividend Equivalent, which Dividend Equivalent
will remain outstanding from the Grant Date until the earlier of the payment or
forfeiture of the RSU to which it corresponds.  Pursuant to each outstanding
Dividend Equivalent, the Participant shall be entitled to receive payments in an
amount equal to any dividends or other distributions declared, if any, on the
Share underlying the RSU to which such Dividend Equivalent relates, payable in
the same form and amounts as dividends or distributions are paid to each holder
of a Share (unless another form of payment is determined by the Administrator). 
Any such amounts, if any, shall be payable only if and to the extent that the
RSU to which such Dividend Equivalent relates vests, and only as and when the
Share underlying such RSU is paid to the Participant in accordance with Section
2.3 above.

 

(b)                                 The Participant shall not be entitled to any
payment under a Dividend Equivalent with respect to any dividend with an
applicable record date that occurs prior to the Grant Date or after the
termination of such RSU for any reason, whether due to payment, forfeiture of
the RSU or otherwise. Dividend Equivalents and any amounts that may become
distributable in respect thereof shall be treated separately from the RSUs and
the rights arising in connection therewith for purposes of the designation of
time and form of payments required by Section 409A of the Code.

 

ARTICLE III.

 

TAX WITHHOLDING; RESTRICTIONS

 

3.1                               Tax Withholding.  Without limiting any other
provision of the RSU Agreement, the Grant Notice or the Plan, the Company and
its Subsidiaries shall be entitled to withhold Shares otherwise deliverable in
connection with the vesting of the RSUs or, in the Administrator’s discretion,
to require a cash payment (or other form of payment determined in accordance
with Section 11.2 of the Plan) by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant, in any case, any
amounts required by federal, state or local tax law to be withheld with respect
to the grant, vesting and/or payment of the RSUs and/or the Dividend
Equivalents. The Company shall have no obligation to make any payment in any
form under this RSU Agreement or under any RSU or Dividend Equivalent issued in
accordance herewith unless and until such tax obligations have been satisfied.

 

3.2                               Conditions to Issuance of Stock Certificates. 
Any Shares deliverable under this RSU Agreement may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have been
purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares issued under this RSU
Agreement prior to fulfillment of the conditions set forth in Section 11.4 of
the Plan.  Notwithstanding the foregoing, the issuance of such Shares shall not
be delayed to the extent that such delay would result in a violation of Section
409A of the Code.  In the event that the Company delays the issuance of any
Shares because it reasonably determines that the issuance of such Shares will
violate federal securities laws or other applicable law, such issuance shall be
made at the earliest date at which the Administrator reasonably determines that
issuing such Shares will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii).

 

3.3                               Rights as Stockholder.  The holder of the RSUs
and tandem Dividend Equivalents shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of any Shares issued under
this RSU Agreement unless and until such Shares shall have been issued by the
Company to such holder (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent

 

A-2

--------------------------------------------------------------------------------


 

of the Company). No adjustment shall be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 13.2 of the Plan.

 

ARTICLE IV.

 

MISCELLANEOUS PROVISIONS

 

4.1                               Administration.  The Administrator shall have
the power to interpret the Plan and this RSU Agreement as provided in the Plan.
All interpretations and determinations made by the Administrator in good faith
shall be final and binding upon the Participant, the Company and all other
interested persons.

 

4.2                               Transferability of RSUs. Without limiting the
generality of any other provision hereof, the RSUs and tandem Dividend
Equivalents shall be subject to the restrictions on transferability set forth in
Section 11.3 of the Plan.

 

4.3                               Adjustments. The Participant acknowledges that
the RSUs and tandem Dividend Equivalents are subject to modification and
termination in certain events as provided in this RSU Agreement and Article 13
of the Plan.

 

4.4                               Tax Consultation. The Participant understands
that the Participant may suffer adverse tax consequences as a result of the
grant, vesting and/or payment of the RSUs and Dividend Equivalents, and/or with
the disposition of the Shares underlying the RSUs. The Participant represents
that the Participant has consulted with any tax consultants the Participant
deems advisable in connection with the purchase or disposition of such shares
and that the Participant is not relying on the Company for any tax advice.

 

4.5                               Participant’s Representations. The Participant
shall, if required by the Company, concurrently with issuance of Shares under
this RSU Agreement, make such written representations as are deemed necessary or
appropriate by the Company and/or the Company’s counsel.

 

4.6                               Section 409A.  This RSU Agreement and the
Grant Notice shall be interpreted in accordance with the requirements of Section
409A of the Code.  The Administrator may adopt such amendments to the Plan, this
RSU Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A of the Code or an available
exemption thereof; provided, however, that the Administrator shall have no
obligation to take any such action(s) or to indemnify any person from failing to
do so.

 

4.7                               Not a Contract of Service Relationship. 
Nothing in this RSU Agreement or in the Plan shall confer upon the Participant
any right to continue to serve as an Employee, Director or Consultant or other
service provider of the Company or any of its Subsidiaries or shall interfere
with or restrict in any way the rights of the Company and its Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of the Participant at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or a Subsidiary and the Participant.

 

4.8                               Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this RSU Agreement, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
RSUs and Dividend Equivalents and this RSU Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including

 

A-3

--------------------------------------------------------------------------------


 

any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this RSU Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

4.9                               Conformity to Securities Laws.  The
Participant acknowledges that the Plan and this RSU Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, as well as all applicable state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan and this RSU Agreement shall be administered, and the RSUs
and Dividend Equivalents are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this RSU Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

4.10                        Limitation on the Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This RSU Agreement creates only a contractual obligation on the part
of the Company as to amounts payable and shall not be construed as creating a
trust.  The Plan, in and of itself, has no assets.  The Participant shall have
only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the Shares and/or RSUs issuable thereunder, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the RSUs, as and when payable hereunder.

 

4.11                        Successors and Assigns.  The Company or any
Subsidiary may assign any of its rights under this RSU Agreement to single or
multiple assignees, and this RSU Agreement shall inure to the benefit of the
successors and assigns of the Company and its Subsidiaries.  Subject to the
restrictions on transfer set forth in this Article IV, this RSU Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.

 

4.12                        Entire Agreement.  The Plan, the Grant Notice and
this RSU Agreement (including all Exhibits hereto, if any) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter hereof.

 

4.13                        Notices.  Any notice to be given under the terms of
this RSU Agreement to the Company shall be addressed to the Company in care of
the Secretary of the Company at the Company’s principal office, and any notice
to be given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records. Any notice shall
be deemed duly given when sent via email or when sent by reputable overnight
courier or by certified mail (return receipt requested) through the United
States Postal Service.

 

4.14                        Governing Law. The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement, and
performance of the terms of this RSU Agreement regardless of the law that might
be applied under principles of conflicts of laws.

 

4.15                        Titles.  Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
RSU Agreement.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

TO RESTRICTED STOCK UNIT GRANT NOTICE

 

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

 

I,                                      , spouse or registered domestic partner
of                               , have read and approve the Restricted Stock
Unit Grant Notice (the “Grant Notice”) to which this Consent of Spouse or
Registered Domestic Partner is attached and the Restricted Stock Unit Agreement
(the “Agreement”) attached to the Grant Notice.  In consideration of issuing to
my spouse or registered domestic partner the Restricted Stock Units and Dividend
Equivalents set forth in the Grant Notice, I hereby appoint my spouse or
registered domestic partner as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement and any Restricted
Stock Units, Dividend Equivalents or any shares of the Class A common stock of
The Trade Desk, Inc. issued pursuant thereto under the community property laws
or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

 

Dated:

 

 

 

 

Signature of Spouse or Registered Domestic Partner

 

B-1

--------------------------------------------------------------------------------